Citation Nr: 0829388	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  94-39 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for otitis media, 
claimed as secondary to service-connected pansinusitis.

2. Entitlement to an effective date earlier than December 9, 
1998 for the grant of an initial disability rating of 30 
percent for allergic rhinitis.

3. Entitlement to an effective date earlier than May 22, 1995 
for the grant of service connection for internal hemorrhoids.

4. Entitlement to an effective date earlier than June 5, 
2003, for the grant of a 30 percent disability rating for an 
anal fissure. 

5. Whether the reduction of a disability rating for service-
connected anal fissure from 10 percent to 0 percent, 
effective May 8, 1991, was proper.




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran had active service from March 1963 to April 1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA).  Until November 1997, those decisions 
had been made by the Regional Office (RO) in St. Petersburg, 
Florida, and the veteran had perfected appeals to the Board 
for the issues of entitlement to service connection for 
otitis media secondary to service-connected pansinusitis, and 
whether the reduction of a disability rating for service-
connected anal fissure from 10 percent to 0 percent, 
effective May 18, 1991, was proper.  In November 1997, the 
Board remanded these issues for further evidentiary 
development.

In an October 1999 rating decision, the RO granted the 
veteran an increased evaluation for his service-connected 
condition of allergic rhinitis to 30 percent disabling, 
effective December 9, 1998.  The veteran perfected a timely 
appeal of the effective date to the Board.

In a March 2003 decision, the Board denied the claims of 
service connection for otitis media, claimed as secondary to 
service-connected pansinusitis, entitlement to an effective 
date earlier than December 9, 1998, for the grant of a 30 
percent evaluation for allergic rhinitis secondary to 
pansinusitis, and the appeal for restoration of a 10 percent 
evaluation for service-connected anal fissure.

Thereafter, the veteran appealed the March 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In February 2004, the parties filed a joint motion 
for remand in order for the Board to address whether VA has 
satisfied its duty to notify pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, and 5126, and codified as amended at 5102, 5103, 
5106 and 5107 (West 2002).  In a February 2004 order, the 
Court granted the motion, vacated the Board's March 2003 
decision, and remanded the appeal to the Board for 
readjudication consistent with the motion.  Accordingly, in 
June 2004, the Board remanded the issues on appeal at the 
time for further development.

While the appeal was pending at the Court, the RO issued two 
additional rating decisions.  In a February 2, 2004 rating 
decision, the RO granted service connection for internal 
hemorrhoids as secondary to service-connected anal fissures, 
and assigned an evaluation of 10 percent, effective May 22, 
1995.  Additionally, in a February 11, 2004 rating decision, 
the RO increased the rating for the veteran's service-
connected anal fissure to 30 percent, effective June 5, 2003.  
The veteran perfected appeals of the effective dates of both 
service connection for internal hemorrhoids and the 30 
percent rating for an anal fissure.

In May 2006, these matters were again before the Board and 
remanded.

The issue of entitlement to service connection for otitis 
media, claimed as secondary to service-connected 
pansinusitis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The appellant filed an informal claim for increased 
compensation for his allergic rhinitis disability in January 
1999, which included a December 8, 1998 magnetic resonance 
imaging report showing a mucosal polyp.

2. There is nothing of record prior to May 22, 1995 that can 
be considered an informal claim of service connection for 
internal hemorrhoids.

3. The November 5, 2001 surgical report for the veteran's 
hemorrhoidectomy and anal sphincterectomy is the earliest 
objective medical evidence that the veteran's anal fissure 
disability had worsened to involving leakage.

4. The March 1992 rating decision that reduced the evaluation 
assigned to the anal fissure disability from 10 percent to 0 
percent was based on review of the entire record, an 
examination that was as full and complete as that on which 
the 10 percent evaluation was assigned, and a finding of 
material improvement.


CONCLUSIONS OF LAW

1. The criteria for an effective date of December 8, 1998, 
but no earlier, for the grant of a 30 percent evaluation for 
allergic rhinitis secondary to pansinusitis, have been met.  
38 U.S.C.A. § 5110 (West 1991, 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.400 4.97, Diagnostic Codes 6501-6603 (1994, 1998, 
2002).

2. The criteria for an effective date earlier than May 22, 
1995 for the grant of service connection for internal 
hemorrhoids have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.400 (2007).

3. The criteria for an effective date of November 5, 2001, 
but no earlier, for the grant of a 30 percent disability 
rating for an anal fissure, have been met.  38 U.S.C.A. 
§ 5110 (West 1991, 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 
4.114, Diagnostic Codes 7332, 7335 (1994, 2002).

4. The reduction of the disability rating for service- 
connected anal fissure from 10 percent to 0 percent effective 
May 8, 1991, was proper. 38 U.S.C.A. § 5112(b)(6) (West 
1991); 38 C.F.R. §§ 3.105(e), 3.344(a), 4.114, Diagnostic 
Codes 7332, 7335 (1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)

In this regard, a June 2006 letter to the veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to an earlier 
effective date, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), this letter essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide.  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  In a case involving the 
timing of the VCAA notice, the Court held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in June 2006.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued Supplemental 
Statements of the Case to the veteran in August 2007 and 
September 2007.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the issues of entitlement to an 
effective date earlier than June 5, 2003, for the grant of a 
30 percent disability rating for anal fissure and whether the 
reduction of the disability rating for service-connected anal 
fissure from 10 percent to 0 percent, effective May 8, 1991 
was proper, were not listed in the June 2006 notice letter.

However, with respect to the veteran's claim of entitlement 
to an effective date earlier than June 5, 2003 for the grant 
of a 30 percent disability rating for an anal fissure, the 
Board notes March 2004 and June 2004 statements received by 
VA from the veteran regarding his claim.  In the March 2004 
statement, the veteran argued that he was entitled to an 
earlier effective date for his 30 percent rating than June 5, 
2003, and specifically cited the relevant law and regulations 
for such an earlier effective date claim, stating that the 
law "states (except as otherwise provided the effective date 
of an evaluation and award of pension (compensation ) or 
dependency and indemnity compensation based on [an] original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose whichever is the later."  The veteran 
proceeded to explain in the statement that there were many 
doctors' notes back in the early and late nineties regarding 
his anal fissure, and he cited specific dates of treatment.  
In the June 2004 statement, the veteran expressed that he 
disagreed with the effective date of his increased rating for 
anal fissure, arguing that the effective date should be in 
September 2000 or November 5, 2001, which was the date of his 
anal fissure operation.  In this regard, the Board notes that 
its decision below is favorable to the veteran to the extent 
that it in fact grants him an effective date of November 5, 
2001 for a 30 percent evaluation for his anal fissure.  Thus, 
the Board finds that with respect to notice as to the 
criteria to substantiate a claim for an earlier effective 
date for an increased rating for a service-connected anal 
fissure disability, the veteran showed actual knowledge of 
such criteria.

Moreover, the Board notes the October 2004 Statement of the 
Case provided to the veteran for the issue of entitlement to 
an effective date earlier than June 5, 2003 for the grant of 
a 30 percent disability rating for an anal fissure, which 
provided him with the regulations governing the establishment 
of effective dates, as well as the diagnostic criteria under 
which the veteran's anal fissure disability was rated.  The 
veteran responded to the October 2004 Statement of the Case 
with a November 2004 Substantive Appeal and accompanying 
statement.  The veteran's claim was thereafter readjudicated 
in August 2007 and September 2007 Supplemental Statements of 
the Case.  

In light of the above, the Board finds that the veteran has 
had a full and fair opportunity to participate in the 
development and adjudication of his claim for an effective 
date earlier than June 5, 2003 for the grant of a 30 percent 
disability rating for an anal fissure, that the veteran was 
not prejudiced by any inadequate notice, and that there is no 
reason to believe a different result would have been obtained 
had the error not occurred.  See Pelegrini, 18 Vet. App. 
at 112; see also Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007).

With respect to the issue of whether the reduction of the 
disability rating for service-connected anal fissure from 10 
percent to 0 percent, effective May 8, 1991, was proper, VA 
has promulgated procedures for its offices to follow where a 
reduction in evaluation of a service-connected disability is 
warranted.  Where the lower evaluation would result in a 
reduction or discontinuance of compensation payments being 
made, the RO is to prepare a rating proposing the reduction 
that sets forth all material facts and reasons.  The 
beneficiary, in this case the veteran, is to be notified at 
his latest address of record of the contemplated action and 
furnished detailed reasons for the reduction, and is to be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  If additional evidence is not received within 
that period, final rating action is to be taken and the award 
reduced effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(e); see 38 
U.S.C.A. § 5112(b)(6).

In the instant case, in the March 1992 rating decision in 
which the RO reduced the evaluation to 0 percent effective 
May 8, 1991, and which involved both the reduction of this 
disability and the increased evaluation of other 
disabilities, resulted in an increase in overall disability 
compensation.  Because these actions did not result in a 
reduction or discontinuance of compensation payments being 
made, a proposed rating decision was not necessary.  Thus, to 
the extent that there was any deficiency in VA's provision of 
a proposed rating decision, the veteran was not prejudiced by 
any such deficiency.

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, post-
service private medical records, VA compensation and pension 
examinations, the veteran's testimony at his November 1993 
and July 2000 RO hearings, and written statements from the 
veteran.  There is no indication that there is any additional 
relevant evidence to be obtained by either VA or the veteran.  
The Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Earlier Effective Date Claims

The veteran argues that he is entitled to an effective date 
earlier than December 9, 1998 for the grant of an initial 
disability rating of 30 percent for allergic rhinitis, an 
effective date earlier than May 22, 1995 for the grant of 
service connection for internal hemorrhoids, and an effective 
date earlier than June 5, 2003, for the grant of a 30 percent 
disability rating for an anal fissure.

The effective date of an award of service connection for a 
disability may not be earlier than the date of receipt of 
claim unless the claim is received within one year of 
separation from service.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

An exception to that rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  If an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen: (1) A report of examination or 
hospitalization by VA or uniformed services, where such 
report relates to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission; (2) Evidence from a private physician 
or layman, with the date of receipt of such evidence accepted 
when the evidence is within the competence of the physician 
or lay person and shows the reasonable probability of 
entitlement to benefits; (3) When submitted by or on behalf 
of the veteran and entitlement is shown, date of receipt by 
VA of examination reports, clinical records, and transcripts 
of records will be accepted as the date of receipt of a claim 
if received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  38 C.F.R. 
§ 3.157(b).

A. Allergic rhinitis

The RO, in a September 1994 rating decision, granted service 
connection for allergic rhinitis as secondary to service-
connected pansinusitis and assigned a 0 percent rating.  
Along with a September 1994 notice letter, the RO sent the 
veteran a copy of the rating decision, which included the 
criteria for evaluating that disability at the time.  See 38 
C.F.R. § 4.97, Diagnostic Code (DC) 6501 (1994).  The veteran 
did not file a notice of disagreement with the evaluation 
assigned or the effective date of the award within one year 
of the notice letter.  Thus, the September 1994 rating 
decision became final.  See 38 U.S.C.A. § 7105(c).

In a June 1996 rating decision, the RO denied service 
connection for allergies as secondary to service-connected 
pansinusitis, and deleted the diagnostic code and rating for 
allergic rhinitis from the list of service-connected 
disorders at the end of the rating decision.  The Board noted 
this discrepancy in its November 1997 remand and referred the 
issue to the RO for appropriate action.

In an October 1999 rating decision, the RO again listed 
allergic rhinitis as service connected.  It then increased 
the rating to 30 percent disabling effective December 9, 
1998.  The RO based this effective date on a VA magnetic 
resonance imaging (MRI), dated December 8, 1998 and received 
by VA in January 1999, showing polyps that corresponded to 
the criteria for a 30 percent evaluation under 38 C.F.R. 
§ 4.97, DC 6522 (1998).  In July 2000, the appellant argued 
that the 30 percent evaluation should be effective earlier 
than December 9, 1998.  The RO accepted as perfected an 
appeal as to the effective date of the 30 percent evaluation.

When the RO issued the October 1999 rating decision, the 
veteran had not filed a statement seeking an increased 
evaluation.  However, in a January 1999 statement, the 
veteran referred the RO to attached medical records, 
including a December 8, 1998 VA MRI noting a one-centimeter 
mucosal polyp.  This submission acts as an informal claim, 
pursuant to 38 C.F.R. § 3.157(b), for a compensable 
evaluation for allergic rhinitis.  The evidence associated 
with that informal claim, the MRI, revealed nasal polyps 
corresponding to the criteria for the 30 percent evaluation.  
See 38 C.F.R. § 4.97, DC 6522 (a 10 percent evaluation 
requires allergic rhinitis without polyps, but with greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side; a 30 percent evaluation 
requires allergic rhinitis with polyps).  Under 38 C.F.R. 
§ 3.157(b), the date of a treatment record will be accepted 
as the date of receipt of a claim.

No other record subsequent to the September 1994 rating 
decision, which established a noncompensable rating for 
allergic rhinitis, and prior to the December 8, 1998 VA MRI 
report, contains a diagnosis of mucosal polyps.  In this 
regard, the Board notes a June 1996 VA examination, on which 
fiberoptic evaluation of the nasal cavity revealed turbinates 
inferiorly to be normal, middle turbinates present, ethmoid 
recesses well-healed, antrostomy patent bilaterally, and no 
notation of a polyp.  The Board also notes a June 1998 
medical examination, where intranasal structures including 
the septum, turbinates, mucosa and mucus were examined, and 
where nasal endoscopy showed thickened sinus mucosa as well 
as nasal mucosa with congestion, and where a cyst in the 
right ethmoid region was able to be visualized.  Although a 
cyst was noted to have been visualized on examination, 
findings did not include a polyp.  Thus, the Board does not 
consider such examination findings to be an informal claim 
pursuant to 38 C.F.R. § 3.157(b), as the requisite finding 
for an increased rating for allergic rhinitis was not met 
under 38 C.F.R. § 4.97, DC 6522.

The Board recognizes a February 1992 VA medical note that 
contains a diagnosis of nasal polyps with acute and chronic 
inflammation and with marked eosinophilia.  However, the 
Board does not consider this medical note to be an informal 
claim for a 30 percent disability rating for allergic 
rhinitis pursuant to 38 C.F.R. § 3.157(b), as this medical 
note was prior to the RO's grant of service connection for 
allergic rhinitis in September 1994.  As the veteran was not 
service-connected for allergic rhinitis at the time of the 
note, such note cannot be considered a claim for an increased 
rating.  The Board also notes that, at the time of the 
September 1994 rating decision, the veteran was rated under 
38 C.F.R. § 4.97, DC 6501, under which the existence of 
polyps is not a criterion for a compensable rating.  Rather, 
at the time of the September 1994 rating decision, polyps 
were not part of the criteria for a compensable rating for 
rhinitis under any applicable Diagnostic Code.  See 38 C.F.R. 
§ 4.97, DCs 6501-6603 (1994). 

Finally, the Board notes that the RO in its October 1999 
rating decision awarded an initial disability rating of 30 
percent for allergic rhinitis effective December 9, 1998, 
based on its consideration of the December 8, 1998 MRI report 
to be an informal claim for such benefits.  There is no 
explanation as to why an effective date of December 9, rather 
than December 8, was awarded.  Therefore, the Board finds 
that the date of the MRI report, December 8, 1998, is the 
proper effective date for the grant of an initial disability 
rating of 30 percent for allergic rhinitis.

Accordingly, an effective date for the grant of an initial 
disability rating of 30 percent for allergic rhinitis of 
December 8, 1998, but no earlier, is warranted.

B. Internal hemorrhoids

On May 31, 1995, VA received a statement from the veteran in 
which the veteran expressed that his condition of hemorrhoids 
was related to his service-connected anal fissure, and that 
he should be compensated for the symptomatology for such 
hemorrhoids.  The statement was accompanied by VA medical 
treatment records, including a May 22, 1995 record indicating 
that the veteran was diagnosed as having probable bleeding of 
internal hemorrhoids.  In the RO's February 2004 rating 
decision granting entitlement to service connection for 
internal hemorrhoids, the RO assigned an effective date of 
May 22, 1995, and explained that this was the date increased 
disability was noted based on a VA treatment note that 
revealed probable bleeding of internal hemorrhoids.

In the instant case, entitlement to an effective date prior 
to May 22, 1995 is not warranted.  Although there are 
numerous diagnoses of hemorrhoids in the medical record prior 
to May 22, 1995, there had been no communication or action 
from the veteran before that date indicating an intent apply 
for service connection for hemorrhoids, such as a statement 
that the veteran's hemorrhoids were related to either his 
period of service directly or to his service-connected anal 
fissure.  Thus, there is nothing of record prior to May 22, 
1995 that can be considered an informal claim of service 
connection for internal hemorrhoids.  Furthermore, May 22, 
1995 was not within one year of separation from service.  As 
such, there is no legal basis to award an effective date of 
service connection for internal hemorrhoids prior to May 22, 
1995 under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.

Accordingly, an effective date earlier than May 22, 1995 for 
the grant of service connection for internal hemorrhoids is 
not warranted.

C. Anal fissure

In its February 2004 rating decision awarding the veteran an 
increased rating from 0 to 30 percent for his service-
connected anal fissure, the RO assigned an effective date of 
June 5, 2003 for the increase, explaining that June 5, 2003 
was the date of the VA examination showing increased 
disability to warrant the assigned evaluation.

The veteran is rated under DC 7335 for fistula in ano, and is 
thus rated under DC 7332 for impairment of sphincter control 
of the rectum and anus.  See 38 C.F.R. § 4.114, DC 7335.  DC 
7332 provides that a noncompensable evaluation is warranted 
for healed or slight impairment of the rectal and anal 
sphincter without leakage.  A 10 percent rating requires 
constant slight leakage or occasional moderate leakage.  A 30 
percent rating is appropriate if the impairment is manifested 
by occasional involuntary bowel movements that necessitate 
the wearing of a pad.  A 60 percent rating is appropriate if 
the impairment is manifested by extensive leakage and fairly 
frequent involuntary bowel movements.  A 100 percent rating 
is appropriate if there is a complete loss of sphincter 
control.  38 C.F.R. § 4.114, DC 7332.

After review of the record, resolving reasonable doubt in the 
veteran's favor, the Board determines that entitlement to a 
30 percent disability rating under DC 7332 for an anal 
fissure arose on November 5, 2001.  Thus, an effective date 
of November 5, 2001 is appropriate.  However, the Board finds 
that an effective date prior to November 5, 2001 for the 
award of a 30 percent disability rating for an anal fissure 
is not warranted.

On November 5, 2001, the veteran underwent an intraoperative 
colonoscopy, hemorrhoidectomy, and left lateral open inter 
anal sphincterectomy for hemorrhoids, chronic anal fissure, 
and bleeding per anum.

The veteran submitted a prescription for abdominal pads, 
dated in November 2001, which indicates that the veteran had 
6 refills of the prescription prior to November 2002.  The 
veteran noted on the prescription form that such pads were to 
be used for rectal leaking and accidental deification.

The veteran was afforded a VA examination on June 5, 2003.  
On examination, veteran described bowel movements every day 
or every other day, with recent symptoms including bleeding, 
leakage of stool, itching and swelling.  The veteran reported 
being on suppositories of an unknown type, sennosides, pads 
for leaking, and an ointment.  On physical examination, the 
anal area showed decrease lumen size and loss of elasticity 
at the anal opening, there were some signs of leakage, there 
were some raw areas at 12 o'clock and 3 o'clock, he was 
mildly tender, and there was no evidence of external 
thrombosis or hemorrhoids.  The veteran was diagnosed as 
having status post fissure surgery, and status post 
sphincterectomy and hemorrhoidectomy.  The VA examiner noted 
that the veteran had had continued symptoms by history since 
his last surgery at VA in November 2001.

Thus, in light of the June 5, 2003 VA examination finding of 
signs of leakage, the fact that the June 5, 2003 VA examiner 
related such findings back to the veteran's November 5, 2001 
hemorrhoidectomy and anal sphincterectomy, and the veteran's 
November 2001 prescription for abdominal pads, the Board 
finds that, resolving reasonable doubt in the veteran's 
favor, the November 5, 2001 surgical report for his 
hemorrhoidectomy and anal sphincterectomy is the earliest 
objective medical evidence that the veteran's anal fissure 
disability had worsened to the level of severity of involving 
leakage.  Thus, the Board finds that November 5, 2001 is the 
date entitlement to an increased rating for an anal fissure 
arose.

An effective date prior to November 5, 2001 for the grant of 
a 30 percent disability rating for anal fissure is not 
warranted, as the evidence does not reflect that entitlement 
to a 30 percent disability rating under DC 7332 for an anal 
fissure arose prior to November 5, 2001.

The Board acknowledges the veteran's testimony during his 
November 1993 and July 2000 RO hearings that he suffered 
leakage due to his anal fissure, including leakage that 
necessitated the wearing of pads.  During his November 1993 
testimony, the veteran stated that he had leakage every day, 
that he had to wear a tissue or pad that he had to change a 
couple of times a day, which VA did not provide, and that he 
also had involuntary bowel movements about once a month, for 
which he constantly wore an appliance or pad in order to keep 
from staining his shorts and regular outer garments.  During 
his July 2000 testimony, the veteran stated that he had a 
problem with involuntary bowel movements and did not wear 
adult diapers or pads, but rather used toilet paper in his 
underwear, and the RO hearing officer advised the veteran 
that the next time he saw a doctor, he needed to be 
prescribed some sort of adult undergarment as medical 
evidence that the veteran was having fecal leakage.

The Board also acknowledges that the record reflects 
consistent treatment for the veteran's service-connected anal 
fissure and hemorrhoids prior to November 5, 2001, including 
complaints of pain and bleeding, both reported by the veteran 
and found on examination, and occasional complaints of fecal 
leakage or soiling.  Such VA treatment notes include those 
dated in January 1995, May 1995, June 1996, May 1998, 
September 2000, December 2000, April 2001, and May 2001.  
However, prior to November 5, 2001, despite numerous 
treatment records and examination findings regarding the 
veteran's anal fissure, the record contains no objective 
medical findings of leakage or medical treatment for leakage.

Resolving reasonable doubt in the veteran's favor, the 
objective medical evidence of record establishes November 5, 
2001 as the date entitlement to a disability rating of 30 
percent for an anal fissure under DCs 7335 and 7332 first 
arose.  Thus, entitlement to an effective date of November 5, 
2001, but no earlier, for a disability rating of 30 percent 
for an anal fissure is warranted.

III. Propriety of Disability Rating Reduction

The RO established service connection for postoperative anal 
fissure in a March 1973 rating decision, with a 10 percent 
evaluation effective December 8, 1972.  In a March 1992 
rating decision, the RO reduced the evaluation to 0 percent 
effective May 8, 1991.  The appellant filed an appeal seeking 
restoration of the 10 percent evaluation.  The issue for the 
Board is whether the reduction of the rating was proper.

VA has promulgated procedures for its offices to follow where 
a reduction in evaluation of a service-connected disability 
is warranted.  Where the lower evaluation would result in a 
reduction or discontinuance of compensation payments being 
made, the RO is to prepare a rating proposing the reduction 
that sets forth all material facts and reasons.  The 
beneficiary, in this case the veteran, is to be notified at 
his latest address of record of the contemplated action and 
furnished detailed reasons for the reduction, and is to be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  If additional evidence is not received within 
that period, final rating action is to be taken and the award 
reduced effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(e); see 38 
U.S.C.A. § 5112(b)(6).

The March 1992 rating decision, involving both the reduction 
of this disability and the increased evaluation of other 
disabilities, resulted in an increase in overall disability 
compensation.  Because these actions did not result in a 
reduction or discontinuance of compensation payments being 
made, a proposed rating decision was not necessary.

However, because the 10 percent evaluation had been in effect 
for more than five years, 38 C.F.R. § 3.344(a) improvement 
applies.  See 38 C.F.R. § 3.344(c).  Under 38 C.F.R. § 
3.344(a), rating agencies are to handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
38 C.F.R. § 3.344(a).  Examinations less full and complete 
than those on which payments were authorized or continued may 
not be used as a basis of reduction.  Id.  Ratings on account 
of diseases which become comparatively symptom free (findings 
absent) after prolonged rest, e.g. residuals of phlebitis, 
arteriosclerotic heart disease, etc., may not be reduced on 
examinations reflecting the results of bed rest.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency must 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  Id.

Once the five-year requirement of 38 C.F.R. § 3.344(c) has 
been satisfied, a reduction of the pertinent rating 
percentages can only be effective if the reduction complies 
with these provisions.  The reduction can be justified only 
if there is a showing by a preponderance of the evidence that 
the rating reduction is warranted.  Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).

Specifically, adjudicators must: (1) review the entire record 
of examinations and medical and industrial history to 
ascertain whether the recent examination(s) on which the 
reduction was based were full and complete; (2) decline to 
use examinations which are less full and complete than those 
on which payments were authorized or continued; (3) not 
reduce an evaluation except in cases where all the evidence 
clearly warrants a finding of material improvement.  In 
addition, where material improvement in the physical 
condition is clearly shown, the rating agency must consider 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  Brown, 5 Vet. App. at 419-20.  If a reduction does 
not comply with these procedures, then the rating decision 
improperly reducing an evaluation does so without observance 
of the applicable law and is void ab initio.  Hayes v. Brown, 
9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 
320, 325 (1995).

The March 1973 rating decision initially assigning a 10 
percent evaluation was based on a January 1973 VA 
examination, which indicated that the appellant complained of 
burning and bleeding two to three times per month lasting 
three to four days.  Examination revealed a chronic fissure 
and scarring from previous treatment; there was no stricture.  
The diagnosis was acute and chronic anal fissure, 
symptomatic.

The RO made effective the reduction of the rating to 0 
percent by the March 1992 rating decision as of May 8, 1991, 
the date of a VA clinical record.  The RO noted only that the 
evidence failed to establish that the disability was 
currently symptomatic, with findings negative for any 
evidence of anal fissure or impairment of sphincter control.  
The RO did not discuss the applicability of 38 C.F.R. 
§ 3.344(a).

The Board's November 1997 remand directed the RO to do so.  
In a November 1998 Supplemental Statement of the Case, the RO 
stated the following: 

Longitudinal review of the claims record shows that the 
examination on which the reduction was based was at least as 
full and complete as that on which the original evaluation of 
10 [percent] was based.  Additionally, subsequent medical 
findings support and confirm the clinical findings of the 
1992 examination on which the evaluation was reduced.  While 
the issue of stabilization of disability evaluation was not 
presented to the veteran for appellate consideration at the 
time the decision was made, it is not shown that there was 
improper reduction contrary to the provisions of [38 C.F.R. 
§ 3.344].

The Board agrees.  The evidence available to the RO at the 
time of the March 1992 rating decision consisted of VA 
clinical records in May and June 1991 and a VA examination in 
January 1992.  This examination and the VA clinical records 
provide information applicable to the rating criteria and are 
as complete as the information noted in the 1973 examination.  
The May 1991 VA clinical record showed that the appellant had 
complaints of rectal bleeding every three to four days, and a 
June 1991 VA clinical record revealed a normal sigmoidoscopy.  
Most significantly, the VA examination in January 1992 
indicated no obvious anal fistula formation or gross 
irritation; the examiner noted that the appellant did not 
have a fistula.  This latter examination corresponds with the 
criteria of slight symptomatology without leakage, which 
warrants a 0 percent evaluation under DC 7335.  See 38 C.F.R. 
§ 4.114, DC 7335 (for fistula in ano), and DC 7332 (for loss 
of sphincter control.  A 10 percent evaluation under that 
code requires constantly slight leakage or occasional 
moderate leakage).  The VA examination in January 1992 and 
the VA clinical records in May and June 1991 did not show any 
leakage, whether slight or moderate.

Therefore, the Board concludes that the RO, in reducing the 
evaluation in this case, reviewed the entire record of 
examinations and medical and industrial history, used an 
examination that was as full and complete as that used to 
establish the 10 percent evaluation in 1973, and reduced the 
evaluation based on the overall clinical findings contained 
in the VA clinical records and VA examination report, dated 
May and June 1991 and January 1992, which clearly warrant a 
finding of material improvement that would be maintained 
under the ordinary conditions of life.  Because the March 
1992 rating action complied with the procedures set forth in 
VA regulations, the Board finds that the application of the 
facts to the law does provide an adequate basis on which the 
reduction may be justified.  Accordingly, the Board 
determines that the preponderance of the evidence does 
support that the veteran's disability evaluation was properly 
reduced, and thus the 10 percent evaluation should not be 
restored.  The appeal is denied.


ORDER

1. Entitlement to an effective date of December 8, 1998, but 
no earlier, for the grant of an initial disability rating of 
30 percent for allergic rhinitis is granted, subject to the 
law and regulations governing the award of monetary benefits.

2. Entitlement to an effective date earlier than May 22, 1995 
for the grant of service connection for internal hemorrhoids 
is denied.

3. Entitlement to an effective date of November 5, 2001, but 
no earlier, for the grant of a 30 percent disability rating 
for anal fissure is granted, subject to the law and 
regulations governing the award of monetary benefits.

4. The reduction of the disability rating for a service-
connected anal fissure from 10 percent to 0 percent, 
effective May 8, 1991, was proper, and the appeal for 
restoration of a 10 percent evaluation for a service-
connected anal fissure is denied.


REMAND

The issue of entitlement to service connection for otitis 
media, claimed as secondary to service-connected 
pansinusitis, must be remanded for the following reasons.

The veteran's service medical records indicate that he was 
treated for ear conditions multiple times, including in 
January 1964, May 1964, December 1964, February 1965, and 
March 1965.  Such treatment records include diagnoses of 
otitis media.

The post-service medical record indicates treatment for ear 
problems, including otitis media and otitis externa, which 
includes treatment in September 1988, November 1989, August 
1992, May 1994, July 1996, August 1999, January 2002, August 
2002, October 2004, April 2005, August 2005, and May 2006.

The veteran was afforded VA examinations of the ears in June 
1996 and August 1998.  On June 1996 VA examination, the 
veteran had a normal physical evaluation of the ears.  On 
August 1998 VA examination, the veteran was diagnosed as 
having subjective hearing loss and tinnitus, and recurrent 
otitis media during military service.

While the record reflects numerous instances of treatment for 
ear conditions both during and after service, and the August 
1998 VA examination diagnosed the veteran as having recurrent 
otitis medical during military service, there is no medical 
opinion of record indicating whether the veteran has a 
current ear disability that was incurred or aggravated in 
service.  Therefore, the veteran should be afforded a VA 
examination in order to determine whether he currently has a 
disabling medical condition of the ear or ears that was 
incurred or aggravated in service, or that was caused or 
aggravated by the veteran's service-connected pansinusitis.  
Such medical opinion should be based on a full review of 
claims folder.

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current recurrent otitis media or 
other ear disorder.  The claims folder 
and a copy of this Remand must be 
provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  Based on 
examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran currently has a 
disabling medical condition of the ear, 
and (2) whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that any such 
disorder was incurred or permanently 
aggravated during the veteran's period 
of service, or is otherwise 
etiologically related to either the 
veteran's period of service or his 
service-connected pansinusitis in any 
way.  The examiner should specifically 
address the diagnoses of recurrent 
otitis media of record, and discuss 
whether any such recurrent otitis media 
is a disabling medical condition.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate Supplemental Statement of 
the Case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


